                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 1 of 26




 1                                                THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   HIDDEN HILLS MANAGEMENT, LLC,                 No. 3:17-cv-06048-RBL
     and 334TH PLACE 2001, LLC,
10                                                 334TH PLACE 2001, LLC’S MOTION
                            Plaintiffs,            FOR SUMMARY JUDGMENT
11
              v.                                   NOTE ON MOTION CALENDAR:
12                                                 January 25, 2019
     AMTAX HOLDINGS 114, LLC, and
13   AMTAX HOLDINGS 169, LLC,

14                          Defendants.

15
     AMTAX HOLDINGS 114, LLC, AMTAX
16   HOLDINGS 169, LLC, and PARKWAY
     APARTMENTS, LP
17
                            Counter-Plaintiffs,
18
              v.
19
     HIDDEN HILLS MANAGEMENT, LLC,
20   and 334TH PLACE 2001, LLC,
21                          Counter-Defendants.
22

23

24

25

26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL)
                                                                             STOEL RIVES LLP
                                                                                   ATTORNEYS
                                                               600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                              Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 2 of 26




 1                              I.    INTRODUCTION AND SUMMARY

 2            This dispute involves two Washington limited partnerships that own and operate low-

 3   income apartment complexes: Hidden Hills 2001, LP (“Hidden Hills”) and Parkway Apartments

 4   LP (“Parkway” or the “Partnership”). Plaintiffs Hidden Hills Management LLC (“HHM”)

 5   and 334th Place 2001, LLC (“334th Place”) are the general partners (“GPs”) of Hidden Hills

 6   and Parkway. GPs are managed by Catherine Tamaro. Defendants AMTAX Holdings 114 LLC

 7   (“AMTAX 114”) and AMTAX Holdings 169 LLC (“AMTAX 169,” collectively, “AMTAX”)

 8   are the limited partners (“LPs”) in Hidden Hills and Parkway. AMTAX is managed by Alden

 9   Torch Financial, LLC (“Alden Torch”), a syndicator of federal low-income housing tax credits

10   (“LIHTC”) for investors in AMTAX funds. Alden Torch bought the AMTAX funds in 2011.

11            Hidden Hills and Parkway are governed by identical Limited Partnership Agreements

12   (“LPAs”). After the LIHTC credits are exhausted, under Section 7.4.J of the LPAs, the GP has

13   an option to buy out the LP at the price set by an appraisal; if the GP’s and the LP’s appraisals

14   differ, a third appraisal controls. When HHM exercised its buyout option, AMTAX refused to

15   sell at the price set by the third appraisal and instead sought to remove HHM as the GP. HHM

16   filed the underlying complaint for a declaratory judgment seeking to enforce its buyout option.

17   334th Place then exercised its buyout option in Parkway. AMTAX again refused to cooperate

18   and sought to remove 334th Place as GP. The complaint was amended to include the Parkway

19   dispute, and AMTAX counterclaimed against 334th Place for millions of dollars in

20   “unauthorized” expenses going back 15 years.

21            This motion addresses two issues in the Parkway dispute that would resolve all claims

22   associated with it. First, 334th Place’s option to buy out the LP’s interest is unconditional as a

23   matter of law and cannot be defeated by AMTAX’s retaliatory attempt to remove 334th Place as

24   GP. If any counterclaims survive this motion, they can be heard after the buyout. But the

25   counterclaims cannot be used to block a contractual buyout option. Otherwise, the option would

26   be meaningless. Second, the counterclaims that 334th Place engaged in “questionable activity”

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 1
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 3 of 26




 1   fail as a matter of law. They involve primarily allegedly unauthorized fees. But those fees have

 2   always been disclosed in Parkway’s audited financial statements (which AMTAX does not

 3   challenge) and approved by AMTAX itself every year since 2002, well outside the statute of

 4   limitations. Further, AMTAX 169 stated in 2014 that it was “on the same page” with some of

 5   the same fees it now calls unauthorized and specifically acknowledged that the GP was never in

 6   default. Equitable estoppel does not allow AMTAX to have it both ways. The remainder of

 7   AMTAX counterclaims are quibbles with managerial decisions (such as rental rates), which the

 8   LPA entrusts exclusively to 334th Place as the GP. They are barred by the LPA’s explicit terms

 9   and the business judgment rule.

10                        II.   FACTS AND PROCEDURAL BACKGROUND
11                 A. Parkway’s Background and Management

12            Parkway Apartments is a residential property at 2206 SW 334th Place in Federal Way.

13   Pritchard Decl. Ex. G. at 2. Built in 1975, it is a 208-unit multifamily community consisting of

14   19 two-story buildings, one community building, and one maintenance/laundry building. Id. In

15   2001, the property was acquired by Parkway Apartments LP and after minor repairs placed in the

16   LIHTC program, which requires that the majority of units be rented to individuals and families

17   below a certain income level. Id. Ex. D (2017 Audit at 9). As an LIHTC property, Parkway is

18   regulated by federal and state agencies, including the U.S. Department of Housing and Urban

19   Development (“HUD”), the Internal Revenue Service, and the Washington State Housing

20   Finance Commission. Id.

21            Catherine Tamaro participated in the acquisition and conversion of Parkway to the

22   LIHTC program and has served as the principal of 334th Place, Parkway’s GP, since the

23   Partnership’s inception. Id. Ex. B at 36-39. Under Section 7.3 of LPA, the GP has sole

24   responsibility and the “exclusive right” to manage Parkway’s business. Id. Ex. A. The GP’s

25   primary duties include maintaining the Partnership’s regulatory compliance and delivering

26   LIHTC credits to the LP. Id. at § 7.4. She testified:

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 2
                                                                                  STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                    600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                   Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 4 of 26




 1            This is not a high income suburb of Seattle we’re talking about. … [W]hen I’m
              looking to see if we’ve met the requirement for the property tax exemption … I
 2            look at household composition, because that is what the statute says. It doesn’t
              say, What are your rents? It says, Who lives there and what do they earn?
 3

 4            And in order to get the full property tax exemption, which is very valuable to this
              property, the residents have to earn less than 50 percent of median income.
 5            Therefore, my rent structure takes that into account …. The property tax
              exemption is worth very approximately $80 per unit per month when we get the
 6            full exemption. If I don’t have the appropriate tenant base, I don’t get the full
 7            exemption.
     Id. Ex. B at 248-49. There is no dispute that 334th Place has always maintained compliance
 8
     with the LIHTC program and delivered full tax credits to AMTAX 169 and its investors. Id. Ex.
 9
     C at 55.
10
              The tax credits were the reason AMTAX 169 invested in the Partnership in 2002. Dkt.
11
     #37 (¶¶ 24-27); Pritchard Decl. Ex. C at 26. In 2011, AMTAX 169 was acquired by Hunt
12
     Companies, an affordable housing platform that ultimately became Alden Torch in 2015.
13
     Pritchard Decl. Ex. C at 10-11, 13 (“It was effectively a name change.”). As the Partnership’s
14
     LP, AMTAX 169 is a passive investor and recipient of tax credits. Id. at 28-29. Under the LPA,
15
     the LP’s oversight role is limited to specified consent rights not relevant here, as well as the
16
     review and approval of the annual audited financial statements that the Partnership must provide
17
     to its lender and regulatory agencies. Id. at 39, 90-91. There is no dispute that 334th Place
18
     caused the Partnership’s audited financial statements to be submitted to the regulator and to
19
     AMTAX 169 every year since 2002. Id. at 93-94, 102. AMTAX does not challenge any of
20
     audited financial statements. Id. at 100.
21
                The audited financial statements reflect that Parkway has been under pressure due to its
22
     aging infrastructure. Id. Ex D. An independent assessment of Parkway required by HUD was
23
     prepared in May of 2014; the report estimated that the property would require over $2 million in
24
     needed repairs in the next 10 years, including asphalt resurfacing ($135,000), exterior siding
25
     replacement ($256,000), windows replacement ($129,000), sliding doors replacement
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 3
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 5 of 26




 1   ($104,000), and roof replacement ($300,000). See id. Ex. E (PCNA Report, Near-Term

 2   Replacement Reserve Chart). To free up cash for these repairs, HUD encouraged Parkway to

 3   refinance its loan at a lower rate. Id. Exs. F, G at 6. The refinance was closed on February 25,

 4   2015. As a condition of the new loan, guaranteed by HUD, the Partnership set aside $516,000 in

 5   reserves for these and other repairs, and had to deposit $104,000 annually towards repairs. Id.

 6   Ex. B at 270 (“In 2014, we had our ten-year inspection from HUD, who is the ultimate lender on

 7   this property. And HUD does it for every property in its portfolio. It’s called a PCNA. … The

 8   PCNA report is a list of repairs that I am expected to do. In the loan documents, we agree to

 9   implement HUD’s recommendations.”).

10            The refinance did not solve all of Parkway’s financial needs however. To keep the

11   Partnership solvent and continue delivering tax credits to the LP throughout the years, 334th

12   Place advanced significant funds to Parkway and deferred payment on its own management fees

13   that had been carried forward on the books as accounts payable to the GP. These advances and

14   deferred fees benefitted Parkway—and AMTAX. In seeking approval for the refinance,

15   AMTAX 169 stated:

16            Historically, this property has had a strong occupancy rate but consistently has
              deficit operations. The GP has not been able to raise rents to improve cash flow
17            and has ben funding the deficits by deferring payroll from the affiliated
              management company.
18
              ….
19            The refinance is advantageous from a dispositions perspective because the
20            improved operating cash flow will pay down a greater amount of GP receivables
              by the end of compliance, when the LP’s option to force a sale at the a fair market
21            value can be executed.

22   Id. Ex. G, at 2; see also id. at 7 (“The GP has been supporting the deficit by deferring payroll
23   from the affiliated management company.”). The advances by 334th Place and deferred
24   management fees owed to its affiliates were also disclosed in the audits. Id. ¶¶ 5-6, and Ex. D
25   (12/31/2017 audit at 14-15 and 17).
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 4
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 6 of 26




 1            AMTAX 169’s asset manager, Gary Newbold, was Alden Torch’s primary point of

 2   contact for 334th Place and Catherine Tamaro. Id. Ex. C at 20, 22. He served in that role from

 3   2013 when Alden Torch acquired the AMTAX funds until he left the firm in 2016. Id. at 194.

 4   There is no dispute that Mr. Newbold received and approved Parkway’s annual audited financial

 5   statement every year. Id. at 93. Mr. Newbold also received additional financial reports, such as

 6   monthly rent rolls and yearly budgets. Id. Ex. B at 117-18; Ex. C at 183. He personally visited

 7   the Parkway property and was well aware of the condition of the property and the ongoing

 8   repairs. Id. Ex. C. at 186; Ex. B at 69; and Ex. O. He was even provided a copy of the property

 9   assessment that outlined the needed repairs. Id. Ex. P. Whenever Mr. Newbold questioned a

10   particular fee or expense, Ms. Tamaro promptly provided a full explanation to his satisfaction.

11   E.g., id. Ex. H. Since Gary Newbold left Alden Torch in early 2016, the new asset manager

12   assigned by Alden Torch has never raised a single issue regarding any purported

13   mismanagement or unauthorized fees. Id. Ex. B at 230.

14            Similarly, at no time since Parkway’s inception did Mr. Newbold, his successor asset

15   manager, or anybody else at AMTAX or Alden Torch challenge Parkway’s audited annual

16   financial statements. Id. Ex. C at 98, 100. Because AMTAX does not challenge the audited

17   financial statements, there is no dispute that they “present fairly, in all material respects, the

18   financial position of the Parkway Apartments … in conformity with accounting principles

19   generally accepted in the United States of America.” Id. Ex. D at 2 (2017 Audit). This includes

20   amounts owed to 334th Place in deferred management fees and unpaid advances to the

21   Partnership.

22                 B. The 2014 Buyout

23            While the GP’s unconditional option to buy out the Parkway LP under Section 7.4.J of

24   the LPA only matured in January 2018, the parties have contemplated a voluntary buyout of the

25   LP’s interest by 334th Place since at least 2013. Id. Ex G at 6. 334th Place’s December 2013

26   buyout proposal prompted AMTAX to scrutinize the Parkway audited financials. Id. Ex. C at

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 5
                                                                                      STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                        600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                       Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 7 of 26




 1   24, 153. Gary Newbold and Chris Blake, Alden Torch’s Director of Capital Transactions,

 2   conducted the due diligence and negotiated a potential deal with Ms. Tamaro. Id. In the spring

 3   of 2014, Mr. Newbold and Mr. Blake instructed John Thomas, an Alden Torch accountant, to

 4   give “priority” to reviewing the Partnership’s 2013 audited financial statements. Id. Ex. U.

 5   After that review, and after asking Ms. Tamaro a series of pointed questions regarding various

 6   fees charged to Parkway, the repairs, and the setting of rental rates (all of which Ms. Tamaro

 7   answered), Mr. Blake informed her that AMTAX 169 was “on the same page with respect to the

 8   [2013] audit” and authorized proceeding with the buyout. Id. Ex. I. The 2014 voluntary buyout

 9   ultimately fell through because the partners could not come to terms on price; however they

10   agreed to restart negotiations when the GP’s buyout right matured in January 2018. Id. Ex. J, Ex.

11   G at 6.

12                 C. Tension over the Hidden Hills Buyout Prompts Alden Torch to Manufacture
13                    Claims of “Questionable Activity” Against 334th Place
               In March of 2017, Catherine Tamaro exercised the option to buy out AMTAX’s LP
14
     interest in Hidden Hills. Dkt. #33 ¶ 16. Her negotiations with Chris Blake went sideways when
15
     Alden Torch insisted that the environmental contamination on the Hidden Hills site should not be
16
     taken into account (or disclosed to any appraisers) in calculating the buyout price. By fall of
17
     2017, it became clear that AMTAX 114 would not honor the buyout right under Section 7.4.J of
18
     the LPA, as it had refused to recognize the “final and binding” valuation reached by the third
19
     appraiser. Id. ¶ 34. As a result, HHM filed suit in November 2017 seeking a declaration that the
20
     third appraisal was indeed “final and binding” and that AMTAX 114 was required to move
21
     forward with the buyout. AMTAX responded by accusing Ms. Tamaro of “manipulating” the
22
     appraisal and purported to remove HHM as the GP. Id. ¶ 35.
23
               Chris Blake testified that he then put into practice Alden Torch’s policy of scrutinizing
24
     any other entities that share common principals with HHM. Pritchard Decl. Ex. C at 65-66, 134.
25
     To that end, in December 2017, Mr. Blake instructed two Alden Torch forensic accountants to do
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 6
                                                                                      STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                        600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                       Telephone 206.624.0900
                  Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 8 of 26




 1   a “deep dive” into Parkway’s audited financial statements dating back to 2002, nine years before

 2   Alden Torch had any involvement in Parkway. Id. at 66-67, 72; see also id. Ex. V. 1 He

 3   specifically pointed out as “problematic” similar audit notes as to which he declared to be “on

 4   the same page” when negotiating the voluntary buyout in 2014. Id. Ex. C at 206, id. Ex. I. Also

 5   compare Ex. C at 54, 56, and 80 with id. at 213-214 (admitting he approved of $2 million in GP

 6   fees in 2014, $1.5 million of which AMTAX now claims to be “unauthorized”).

 7            The “deep dive” task was assigned to two forensic accountants, including John Thomas,

 8   the same CPA who scrutinized the same audited financial statements in connection with the

 9   voluntary buyout proposal in 2014. Id. Ex. C at 67. This time, the accountants were not “on the

10   same page” with the audits and instead generated a list of “unauthorized” fees—based on their

11   review of the same audit statements. Id. at 70. This list of allegedly “unauthorized” fees totaling

12   approximately $1.5 million now forms the basis for AMTAX’s counterclaims in Parkway.

13   Pritchard Decl. Ex. L. They are discussed with specificity below.

14                 D. AMTAX 169 Refuses to Proceed with the Parkway Buyout Option and
15                    Purports to Remove 334th Place as the General Partner
              The GP’s buyout option matured on January 1, 2018. 334th Place exercised its option
16
     shortly thereafter. Dkt. # 33 ¶¶ 40-41; Pritchard Decl. Ex. K. Alden Torch did not respond until
17
     March 6, 2018. It stated it was in the “process of evaluating questionable activity by 334th
18
     Place” and that it would address the “request” to move forward with the appraisal process once it
19
     completed the review. Id. Ex. M. 334th Place responded the next day, providing the appraisal
20
     and stating that it was ready to provide any additional financial information AMTAX may
21
     request. AMTAX 169 again went silent for months.
22

23
              1
24            After Mr. Blake’s deposition, AMTAX 169 attempted to claw back the email showing
     that he personally initiated the “deep dive.” See Dkt. # 44 (Motion to Compel). AMTAX was
25   sanctioned by the Court for this conduct, as well as its attempts to shut down on privilege
     grounds lines of questioning seeking facts regarding the counterclaims. See Dkt. # 51.
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 7
                                                                                   STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                     600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                    Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 9 of 26




 1            On May 8, 2018, 334th Place sought to supplement the complaint seeking declaratory

 2   relief requiring AMTAX 169 to participate in good faith in the Parkway buyout. Dkt. ## 25-26.

 3   In response, AMTAX 169 accused 334th Place of mismanagement and contended that

 4   unspecified fees owed to 334th Place were “unauthorized.” Pritchard Decl. Ex. N. The letter

 5   stated AMTAX 169 would not move forward with the buyout process unless 334th Place gave

 6   up $2.7 million in accounts payable owed to it by the Partnership. Id. AMTAX 169 asserted its

 7   counterclaims in July 2018. Dkt. # 37. The same day, AMTAX 169 sent 334th Place a second

 8   letter, purporting to remove it as the GP pursuant to Section 4.5(A)(iv)(2) of the LPA. Dkt. # 37-

 9   4. This Court granted HHM’s motion to amend the complaint by adding the Parkway dispute,

10   and AMTAX 169 counterclaimed for damages and the GP’s removal. Dkt. ## 32, 37.

11                 E. AMTAX 169’s Counterclaims
12            The counterclaims assert six causes of action: (1) breach of contract, (2) breach of
13   fiduciary duty, (3) a declaratory judgment that 334th Place should be removed as the general
14   partner, (4) conversion, (5) unjust enrichment, and (6) a declaratory judgment that 334th Place
15   has no buyout option pursuant to Section 7.4.J, despite the express language in the LPA to the
16   contrary. Dkt. # 37. Despite the different labels, all of the counterclaims are based on three core
17   areas of claimed “questionable activity” by 334th Place: (1) AMTAX 169 takes issue with
18   management and other fees charged by 334th Place that in some cases date back 15 years and
19   that are set forth in general terms in Paragraph 74 of AMTAX 169’s counterclaims and its May
20   8, 2018 letter; (2) AMTAX 169 claims that Parkway’s operating expenses have “substantially
21   and inexplicably outpaced inflation in recent years”; and (3) AMTAX 169 claims that the rental
22   rates at Parkway are below maximum allowable LIHTC rents in 2017, which is a breach of 334th
23   Place’s “duty” to maximize AMTAX 169’s return. Dkt. # 37 ¶¶ 74-78.
24

25

26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 8
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 10 of 26




 1                              III.    AUTHORITY AND ARGUMENT

 2            Summary judgment is appropriate where “taking the evidence and all reasonable

 3   inferences drawn therefrom in the light most favorable to the non-moving party, there are no

 4   genuine issues of material fact and the moving party is entitled to judgment as a matter of law.”

 5   See Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013) (citation omitted); Fed. R. Civ. P.

 6   56. Under this standard, 334th Place is entitled to the declaratory relief it seeks because the LPA

 7   provides an unconditional option to buy out the LP’s interest. AMTAX 169’s counterclaims fail

 8   as a matter of law because either (1) they are barred by the statutes of limitations governing

 9   contracts and tort claims; (2) they are barred by the doctrine of estoppel given the undisputed fact

10   that AMTAX 169 reviewed and approved of the audited financials each year that now

11   purportedly form the basis for the claims at issue; or (3) 334th Place is insulated from attacks

12   based on alleged mismanagement under the business judgment rule.

13                 A. 334th Place Is Entitled to Declaratory Relief That AMTAX 169 Must
                      Complete the Buyout Process in Good Faith and There Is No Basis for the
14                    GP’s Removal

15            To determine whether a declaratory judgment is appropriate, the court must decide (1)

16   whether an actual case or controversy exists, and (2) whether the court should exercise its

17   discretion to award declaratory relief. Principal Life Ins. Co. v. Robinson, 394 F.3d 665, 669 (9th

18   Cir. 2005). Plaintiffs amended the complaint in May 2018 so that 334th Place could seek

19   declaratory relief that “the Parkway LPA requires AMTAX 169 to participate in good faith in the

20   appraisal process by, among other things, promptly commissioning an appraisal so that 334th

21   Place can exercise its Parkway Buyout Option, and that there exists no basis in fact or law for

22   334th Place to be removed as the General Partner of the Parkway Partnership.” Dkt. # 33 ¶ 54.

23            There is no question that there is an actual case or controversy as to whether AMTAX

24   169 is entitled to frustrate 334th Place’s right to exercise the Parkway buyout option by refusing

25   to provide an appraisal based on the pretext that it was investigating “questionable activity” by

26   334th Place and then subsequently purporting to remove 334th Place after the buyout right had

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 9
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 11 of 26




 1   already been exercised. Dkt. # 37 (Ans. ¶ 53). Enforcing 334th Place’s buyout option in this

 2   case involves only a straightforward interpretation and application of the LPA’s clear terms and

 3   Washington law governing option contracts, a matter that falls directly within this Court’s

 4   authority under the Declaratory Judgment Act and Fed. R. Civ. P. 57.

 5            Section 7.4.J of the Parkway LPA provides:

 6            Subject to compliance with Section 42 of the Code and the rules of the agency, upon
              completion of the Compliance Period, the Managing General Partner shall have the
 7            option (the “Option”) to purchase the interest of the Investor Limited Partner in the
              real estate, fixtures and personal property of the Partnership (the “Interest”) for a
 8            period of twenty-four (24) months. The Managing General Partner may exercise
              the Option upon written notice to the Investor Limited Partner at any time after the
 9            end of the Compliance Period (the “Option Period”). In the event the Managing
              General Partner exercises the Option, it must pay to the Investor Limited Partner the
10            Option Price (as defined herein) in cash.
11   Pritchard Decl. Ex. A at §7.4.J (emphasis added).

12            The Compliance Period ended on December 31, 2017. Id. Ex. Q (RFA 1 (“Admit that the

13   Compliance Period under the Parkway LPA ended on December 31, 2017. . . Admitted”). On

14   January 3, 2018, 334th Place provided written notice to AMTAX 169 that it “hereby exercises its

15   option under Section 7.4.J of the Amended and Restated Agreement of Limited Partnership dated as

16   of June 1, 2002 to purchase the interests of Amtax Holdings 169, LLC in the real estate, fixtures, and

17   personal property of Parkway Apartments, LP.” Id. Ex. K. There is no dispute that 334th Place has

18   complied with Section 42 of the Internal Revenue Code and the rules of the Internal Revenue Service

19   in all respects. Id. Ex. C at 55 (“Q. This property was never out of compliance, was it? . . . A. Not

20   out of compliance, no.”). Thus, all conditions precedent for exercise of the option were met.

21            Satisfaction of all conditions precedent meant that, upon its exercise “the option became

22   unconditional.” Thompson v. Thompson, 1 Wn. App. 196, 200, 460 P.2d 679 (1969). Exercise

23   triggered the remaining requirements of Section 7.4.J: obtaining appraisals to determine the buyout

24   price. 334th Place provided its appraisal and AMTAX 169 did not. Instead, AMTAX 169 claimed it

25   was investigating “questionable activity” by 334th Place and would “address [its] request to move

26   forward with the appraisal process set forth in Section 7.4.J of the Partnership Agreement once it has

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 10
                                                                                      STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                        600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                       Telephone 206.624.0900
                  Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 12 of 26




 1   completed its review of the issues identified above.” Pritchard Decl. Ex. M (emphasis added).

 2   AMTAX 169 then claimed to have uncovered “breaches” of the LPA and demanded “[u]nless and

 3   until it takes steps to cure the multiple material breaches described above, General Partner cannot

 4   effectively invoke its purchase option under Section 7.4.J.” Id. Ex. N.

 5            This position is contrary to both Washington law and the plain terms of the LPA. When, as

 6   here, a contractual option is supported by consideration “the optioner may not withdraw the option or

 7   make its exercise more difficult during the agreed term of the option.” Barnett v. Buchan Baking Co.,

 8   45 Wn. App. 152, 160, 724 P.2d 1077 (1986), aff’d, 108 Wn. 2d 405, 738 P.2d 1056 (1987). For the

 9   value of an option to be preserved, it must be protected from interference by the optionee. Thus, as

10   the Washington Supreme Court has held, “[d]uring the agreed term of [the] option, [the optionee] has

11   a right that the option giver shall not repudiate or make performance impossible or more difficult . . . .

12   These rights are enforceable by all the usual judicial remedies, including judgment for damages,

13   injunction and decree for specific performance.” McFerran v. Heroux, 44 Wn. 2d 631, 638, 269 P.2d

14   815 (1954) (emphasis omitted).

15            To exercise the option under Section 7.4.J, the GP need not be free from “default.” The LPA

16   clearly states that the option is subject only to compliance with Section 42 of the Internal Revenue

17   Code, not any other provision of the LPA or any “investigation” that AMTAX 169 decided to

18   undertake as a pretext to block the option. Here, AMTAX 169 not only refused to proceed with the

19   appraisal process despite the clear contractual language requiring it to do so, but demanded 334th

20   Place give up $2.7 million in accounts payable prior to even discussing whether it would proceed.

21   Pritchard Decl. Ex. N. 2 AMTAX 169’s litigation-driven “investigation,” its extortionate demand for

22   millions of dollars in order to proceed, and its subsequent “removal” of the GP when it refused to

23
              2
24             This demand on its face was in bad faith. When AMTAX 169 asserted counterclaims, it
     identified only $1.5 million in damages. While those damage claims are equally meritless, AMTAX
25   169 never explained its demand for an additional $1.2 million as a precondition to the GP’s exercise
     of its buyout option. Pritchard Decl. Ex. C at 85.
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 11
                                                                                       STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                         600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                        Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 13 of 26




 1   accede to those demands were all violations of 334th Place’s unconditional buyout right, which is

 2   protected under Washington law. Even with all reasonable inferences in favor of AMTAX 169, the

 3   inescapable conclusion on the undisputed facts is that AMTAX sought to make performance of the

 4   option impossible, contrary to the LPA and Washington law.

 5            A district court case addressing similar facts is instructive. See Lakeview Mgmt. Inc. v. Care

 6   Realty LLC, No. 07-cv-303-SM, 2009 WL 903818 (D.N.H. Mar. 30, 2009). Lakeview involved a

 7   lessee that exercised a unilateral option to renew a lease. Unlike here, however, the lessee’s option

 8   right in Lakeview was conditioned on there being no prior and continuing lease default. After the

 9   lessee exercised the option, the lessor refused to recognize it, alleging that the lessee was in

10   continuing default for failure to pay certain excess rent requirements. The court concluded that

11   despite the condition on the option, the lessor was “equitably estopped by its conduct from invoking

12   that bar” because it had known and accepted the lessee’s rent calculations and payment for many

13   years. Id. at *14. That is, the court in Lakeview ruled against the lessor on estoppel grounds even

14   when it had a contractual basis to claim (unlike AMTAX 169) that an unrelated default was sufficient

15   to frustrate the option. Here, there is no dispute that all contractual conditions to exercise the buyout

16   option are met, AMTAX 169 simply invented new ones that have no support in Section 7.4.J of the

17   LPA.

18            For the same reasons, there is no basis for the GP’s removal under Section 4.5(a)(iv) of the

19   LPA. The buyout option is not subject to AMTAX 169’s right of removal in Section 4.5. By the

20   time AMTAX 169 purported to remove 334th Place, the option had been exercised and triggered for

21   six months. Not only that, all the “misconduct” that AMTAX 169 claims are grounds for removal

22   has nothing to do with the buyout process itself. Instead, AMTAX 169 seeks removal on whatever

23   unrelated grounds and claims of mismanagement that Alden Torch’s accountants could invent.

24   AMTAX 169 never sought the removal of 334th Place prior to undertaking its 2018 “investigation”

25   into “questionable activity,” all of which had been disclosed in the annual audits that AMTAX 169

26   reviewed and approved every year. Moreover, in 2014, after conducting a thorough review of

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 12
                                                                                        STOEL RIVES LLP
                                                                                              ATTORNEYS
                                                                          600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                         Telephone 206.624.0900
                  Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 14 of 26




 1   Parkway’s finances, AMTAX assured Morgan Stanley that the GP had never been in default and

 2   was instead advancing money to cover Parkway’s deficits by deferring its own and affiliates’

 3   receivables. Pritchard Decl. Ex. G at 6. Authorizing removal in these circumstances would be

 4   contrary to the well-established law protecting optionees from interference with what is an

 5   unconditional right. Accordingly, 334th Place is entitled as a matter of law to its sole claim for

 6   declaratory relief and AMTAX 169’s claim for a declaratory judgment of removal should be denied.

 7                  B. AMTAX 169’s Counterclaims Are Barred by Statutes of Limitations,
                       Estoppel, and/or the Business Judgment Rule.
 8
              AMTAX 169 seeks to obscure the core issue in this lawsuit—the GP’s exercise of the
 9
     buyout right—by a litany of “questionable activity” allegations dating back 15 years. 3 In
10
     addition to being factually meritless, AMTAX 169’s counterclaims are barred as a matter of law
11
     by familiar limitations periods, estoppel, and the business judgment rule, as summarized in the
12
     table below.
13

14

15

16

17
              3
               Chris Blake’s testimony shows that all these allegations were concocted in retaliation
18   for the Hidden Hills dispute. Mr. Blake could not quantify or describe the damages AMTAX
19   169 sought in its counterclaims, and AMTAX 169 produced a one-half page damage schedule
     only after 334th Place pointed out the glaring deficiencies in his Rule 30(b)(6) deposition. See
20   Dkt. # 44 (Motion to Compel); Dkt. # 51 (order sanctioning AMTAX for discovery misconduct).
     In addition to the fees, AMTAX 169 has also asserted claims based on what it calls
21   “mismanagement” related to operating expenses and rental rates, but has failed to identify any
     damages at all associated with either of those theories of liability. In fact, Mr. Blake testified
22   that “to go back in time and say how much was attainable at that time [with respect to rental
23   rates] or what was the exact amount of operating expenses that the property should have been
     running at the time is nearly impossible at this point.” Pritchard Decl. Ex. C at 108. As a result,
24   any counterclaim for damages based on these theories should be dismissed. But even if that
     were not enough, these theories also suffer from the same defects as the fee allegations. As
25   explained below, they effectively comprise a breach of fiduciary duty claim that is barred by the
     three-year statute of limitations, estoppel, and the business judgment rule.
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 13
                                                                                      STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                        600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                       Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 15 of 26




 1                                                                When         Total
     Fee Category                     Description                 First        Damages              Reason Barred
 2                                                                Incurred     Sought

 3                        Fees owed and paid to Hearthstone
                          Housing Foundation, the §501(c)(3)
 4                        non-profit general partner that
                          qualifies Parkway for a property tax
 5                        exemption generating $1.67 million                                           Contract and
       Managing           in tax savings.                                                            tort limitations
 6      General                                                     2007         $98,479                 periods/
       Partner Fee        AMTAX 169 claims these payments                                               estoppel/
 7                        damaged it because 334th Place paid                                            business
                          these fees through advances to                                              judgment rule
 8                        Parkway instead of refusing to pay
                          them at all because the Partnership
 9                        lacked sufficient cash flow.
10
                          Fees paid to 334th Place in 2009
11                        pursuant to a Developer Agreement.
                          The 2002 audit established the
12                        Developer Fee at $1,245,792. In                                              Contract and
                          2009, the first and only payment of
13                                                                                                   tort limitations
       Developer          $341,685 was made.                                                             periods/
       Fees and                                                     2009        $631,297
14                                                                                                      estoppel/
        Interest          AMTAX 169 claims that the fee was                                              business
                          paid out of order and that accrued
15                                                                                                    judgment rule
                          interest on the fees was not returned
                          to Parkway. It is undisputed that the
16                        fee was owed to the GP.
17

18                        Fees owed to an affiliate of 334th                                           Contract and
                          Place, Trieste Holdings, pursuant to                                       tort limitations
19      Project           a property management agreement.                                               periods/
      Management          AMTAX 169 claims the fee                  2004        $135,354                estoppel/
20       Fee              exceeded a 4% cap in the LPA at                                                business
                          various times.                                                              judgment rule
21

22                        Fees owed to Trieste Holdings for its                                        Contract and
                          work beyond the scope of the
23                                                                                                   tort limitations
        Repair            property management agreement in                                               periods/
      Supervision         connection with the supervision of        2010        $460,558
24                                                                                                      estoppel/
         Fees             major capital repairs and                                                      business
                          construction work needed at the
25                                                                                                    judgment rule
                          Parkway apartment complex.
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 14
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 16 of 26




 1
                                                                                                       Contract and
 2                        Costs incurred pursuant to a                                               tort limitations
      Construction        construction contract for property        2003        $120,197                 periods/
         Costs
 3                        renovations in 2002.                                                           business
                                                                                                      judgment rule
 4

 5                                                                                                     Contract and
                                                                                                     tort limitations
 6    Tenant File         Fees owed to 334th Place for its                                               periods/
      Review Fees         work in ensuring tenants are in           2010         $79,064                estoppel/
 7                        compliance for LIHTC purposes.                                                 business
                                                                                                      judgment rule
 8

 9                These are not fees paid to the GP or                                                 Contract and
                  any affiliate; it is a HUD term the                                                tort limitations
10
     “Bookkeeping auditor uses to refer to the payroll                                                   periods/
                  processing  fees paid directly to ADP             2011         $27,133                estoppel/
11      Fees”     and Paychex, Parkway’s payroll                                                         business
                  processing companies.                                                               judgment rule
12

13                        All full-time Parkway employees
                          who live on site are entitled to a rent
14                        credit equal to the rent on a one-
                          bedroom apartment. An affiliate of
15                        334th Place owns several modest
                          detached dwellings next door to
16                                                                                                   Tort limitations
                          Parkway. Several Parkway
       Employee                                                                                           period/
                          employees with large families have        2013         $45,329
17      Housing                                                                                         estoppel/
                          moved next door. Parkway                                                       business
                          subsidized their rent by the amount
18                                                                                                    judgment rule
                          of the credit they would have
                          received at Parkway. Meanwhile
19                        Parkway rented out their vacated
                          units, so there was no net monetary
20                        difference to the Partnership.
21
                          Fees paid to 334th Place’s affiliate                                        Authorized by
22     Legal Fees         in exchange for legal work done on        2015         $61,444              LPA/business
                          behalf of the Partnership.                                                  judgment rule
23

24                 Fees paid to 334th Place’s affiliate                                               Authorized by
     Extermination in exchange for heat treatment of                                                  LPA/business
25                 bed bug affected units (an approach              2015          $7,200              judgment rule
         Fees      recommended by HUD) at the
26                 Parkway Apartments.

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 15
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 17 of 26




 1
                          Fees paid to 334th Place’s affiliate
 2                        in exchange for services in
      Engineering         overseeing the installation of a phase                                     Authorized by
 3    Survey Fees         inverter to connect the motor of a       2014          $8,400              LPA/business
                          garbage compactor to the property’s                                        judgment rule
 4                        electrical service.

 5
                                                                                                      Contract and
 6   Uncategorized                                                                                  tort limitations
                          These alleged fees were never
        /Misc.                                                                                          periods/
 7                        identified in AMTAX 169’s                2003         $50,973
      Payments to                                                                                      estoppel/
                          pleadings or otherwise explained by
          GP                                                                                            business
 8                        AMTAX 169.                                                                 judgment rule
 9
                          These fees were never identified in
10                        AMTAX 169’s pleadings and were
                          tacked on to damages for the first
11                        time in the schedule submitted by
                          AMTAX 169 after a Rule 30(b)(6)
12                                                                                                    Contract and
                          deposition. Dkt. # 48-1.
         Asset                                                                                      tort limitations
13    Management                                                                                        periods/
                          Alden Torch receives its own fee         2002         $31,401
      Fee to Alden                                                                                     estoppel/
                          from Parkway for its role in
14       Torch                                                                                          business
                          managing the LP’s passive
       Underpaid                                                                                     judgment rule
                          investment. 334th Place simply paid
15                        the invoices that Alden Torch sent
                          for these fees. Alden Torch now
16                        believes the invoices it created and
                          sent were not high enough.
17

18                          1. The Vast Majority of AMTAX 169’s Fee-Related “Damages” are
                               Barred by Statutes of Limitations
19
              To the extent AMTAX 169’s claims sound in alleged breaches of the LPA, the claims are
20
     governed by Washington’s six-year statute of limitations. See RCW 4.16.040 (six-year
21
     limitation for the commencement of actions “upon a contract in writing, or liability express or
22
     implied arising out of a written agreement”). In Washington, a contract action accrues on breach
23
     and the discovery rule does not apply except in limited circumstances not present here. 1000 Va.
24
     Ltd. P'ship v. Vertecs Corp., 158 Wn.2d 566, 576, 146 P.3d 423 (2006). Nor does Washington
25
     law recognize the concept of a “continuing breach,” i.e., a “breach of contract that endures for a
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 16
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
                    Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 18 of 26




 1   considerable time or is repeated at short intervals” as a basis to extend the applicable limitations

 2   period. Schreiner Farms, Inc. v. Am. Tower, Inc., 173 Wn. App. 154, 161, 293 P.3d 407 (2013)

 3   (citation omitted). Thus, for the purposes of AMTAX 169’s claimed breaches of the LPA, the

 4   claim accrues on the date that any breach began: “subsequent damages [are] not severable from

 5   it.” Id.

 6              Tort claims, such as conversion, breach of fiduciary duty, or unjust enrichment have a

 7   three-year statute of limitations. RCW 4.16.080; Hudson v. Condon, 101 Wn. App. 866, 873, 6

 8   P.3d 615 (2000). Where a claim for breach of contract is not grounded on a breach of a specific

 9   term under the LPA, it is treated as a claim arising under a breach of fiduciary duty theory and

10   the three-year statute of limitations period applies. Hudson, 101 Wn. App. at 873. Thus, to the

11   extent any of AMTAX 169’s damages claims sound in tort, e.g., the breach of fiduciary duty

12   claim, the conversion claim, or the unjust enrichment claim, the applicable statute of limitations

13   is three years. 4

14              Under these principles, the only categories of fees that could serve as a basis for a

15   potentially viable damages claim are those in which fees were first incurred either after July 2,

16   2012 (for LPA breaches) or after July 2, 2015 (for tort claims). Thus, any damages purportedly

17   incurred in connection with the first seven and last two categories of fees in the chart above are

18   barred as a matter of law whether asserted under a contract or tort theory of liability. This

19

20

21              4
              The unjust enrichment claim should be dismissed for the independent reason that the
     LPA governs the relationship between the parties. “A party to a valid express contract is bound
22   by the provisions of that contract, and may not disregard the same and bring an action on an
23   implied contract relating to the same matter, in contravention of the express contract.” Chandler
     v. Wash. Toll Bridge Auth., 17 Wn.2d 591, 604, 137 P.2d 97 (1943); see also MacDonald v.
24   Hayner, 43 Wn. App. 81, 86, 715 P.2d 519 (1986) (“The courts will not allow a claim for unjust
     enrichment in contravention of a provision in a valid express contract.”); Mountain Pac.
25   Chapter, Associated Gen. Contractors of Am., Inc. v. State, 10 Wn. App. 406, 409, 518 P.2d 212
     (1974) (same).
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 17
                                                                                       STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                         600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                        Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 19 of 26




 1   eliminates as time barred $1,634,456 of AMTAX 169’s purported damages. Pritchard Decl. Ex.

 2   L.

 3            The remaining fees pertain to employee housing, legal, extermination, and engineering

 4   surveys. With respect to the employee housing issue, there are no damages to Parkway or

 5   AMTAX at all because there is no net monetary difference associated with the decision to permit

 6   certain employees to live with their families in adjacent housing. Id. Ex. B at 67-68. But even if

 7   there were some sort of cognizable claim for damages with respect to this issue, AMTAX 169

 8   has not pointed to any provision of the LPA that this arrangement would purportedly violate. As

 9   a result, it can only be construed as a tort claim under Washington law and is barred by the three-

10   year statute of limitations. See Hudson, 101 Wn. App. at 873.

11            AMTAX 169’s remaining alleged damages for legal fees, extermination fees, and

12   engineering survey fees were all incurred by an affiliate of 334th Place: Catherine Tamaro’s

13   husband, who is a licensed Washington attorney and a licensed Washington professional

14   engineer. Pritchard Decl. Ex. B at 62-63. The aggregate amount of those fees charged to

15   Parkway was $77,044. There are no allegations by AMTAX 169 that this work did not need to

16   be completed—unless AMTAX takes the position that Parkway tenants should live with bed

17   bugs in order to maximize its profits. Instead, AMTAX simply asserts that because the work was

18   done by an affiliate it was in violation of the LPA. This is wrong as a matter of law. The LPA

19   specifically authorizes the hiring of affiliates under Sections 2.4(v), 2.4(x), and 7.4(A), provided

20   the transaction is “not less favorable to the Partnership that would be arrived at by unaffiliated

21   parties dealing at arms length.” Id. Ex. A at § 2.4(v). AMTAX 169 has no evidence that the

22   rates charged for this work were anything other than market or that Ms. Tamaro’s husband was

23   not qualified to do the work that he did. The claims should be dismissed.

24                          2. All of AMTAX 169’s Claims Are Barred by Estoppel
25            Under Washington law, “‘a party should be held to a representation made or position

26   assumed where inequitable consequences would otherwise result to another party who has

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 18
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 20 of 26




 1   justifiably and in good faith relied thereon.’” Kramarevcky v. Dep’t of Soc. & Health Svcs., 122

 2   Wn.2d 738, 863 P.2d 535 (1993) (quoting Wilson v. Westinghouse Elec. Corp., 85 Wn.2d 78, 81,

 3   530 P.2d 298 (1975)). Equitable estoppel has three elements: (1) an admission, statement, or act

 4   inconsistent with a later-asserted claim; (2) action by another person in reliance upon that

 5   admission, statement, or act; and (3) injury to the relying person from allowing the first party to

 6   contradict or repudiate the earlier admission, statement, or act. Bd. of Regents of the Univ. of

 7   Wash. v. City of Seattle, 108 Wn.2d 545, 551 741 P.2d 11 (1987); see also Harbor Air Svc., Inc.

 8   v. Dep’t of Revenue, 88 Wn.2d 359, 366-67, 560 P.2d 1145 (1977) (same). “[E]stoppel may

 9   arise . . . from silence or inaction as well as from words or actions.” Bd. of Regents of the Univ.

10   of Wash., 108 Wn.2d at 553-54.

11            As an initial matter, all of the counterclaims in this case were based on Alden Torch’s

12   accountants’ 2018 review of Parkway’s annual audited financial statements dating back to 2002.

13   Pritchard Decl. Ex. C at 72, 102. All of the fees at issue were disclosed in those audits, and

14   AMTAX 169 previously reviewed and approved the audits every year. Id. at 24, 92-95, 102.

15   Thus, every year for 16 years AMTAX 169 made an admission or statement or performed an act

16   that is flatly inconsistent with the litigation-driven position it adopted in 2018. If that were not

17   enough, the record is also replete with examples of Gary Newbold and Chris Blake both having

18   approved many of the specific fees at issue, the capital repairs that Parkway required, and the

19   rental rates set by the GP. E.g., id. Ex. R (Gary Newbold stating “[t]he GP has been supporting

20   the project by deferring management fee and payroll through her affiliated management

21   company”); id. Ex. S (Chris Blake stating that the GP has “significant advances” towards general

22   deficits as disclosed in Parkway’s audit statements). In 2013 Mr. Newbold questioned Catherine

23   Tamaro on why operating expenses were increasing and why the rental rates were not at

24   maximum LIHTC levels. Id. Ex. T. After Ms. Tamaro responded to each question, Mr.

25   Newbold wrote “Understood” in response to each issue. Id. Since Mr. Newbold left Alden

26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 19
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
                  Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 21 of 26




 1   Torch in early 2016, the new asset manager has never questioned a single fee, expense, or rental

 2   rate. Id. Ex. B at 230.

 3            By way of further example, in the spring of 2014 Mr. Newbold and Mr. Blake made

 4   Parkway’s audit review a “priority” in connection with the potential voluntary buyout of the LPs

 5   interest. Id. Ex. U. They even tasked the same Alden Torch CPA, John Thomas, with

 6   conducting the review. Id.; see also id. Ex. C at 153. On April 22, 2014, Ms. Tamaro responded

 7   to specific pointed questions from Mr. Newbold after this audit review, questions regarding the

 8   GP’s management fee, repair supervision fee, tenant file review fees, the employee housing

 9   issue, and managing general partner fees. Id. Ex. H. 5 Ms. Tamaro addressed each of these

10   questions and provided a full explanation and supporting documentation. Id. Mr. Blake was

11   copied on those communications. Approximately one week later, Mr. Blake responded to Ms.

12   Tamaro’s explanatory email, writing “Hi Catherine, I think we are on the same page with respect

13   to the audit and can move forward with discussion of selling the LP interest.” Id. Ex. I.

14            Several months after the voluntary buyout was abandoned and the parties pursued a loan

15   refinance, AMTAX 169 reported to Morgan Stanley, stating that 334th Place was not in default

16   and was instead advancing money to Parkway well in excess of its obligation to fund some

17   operating deficits. Id. Ex. G (compare page 6, stating that the GP’s “Operating Deficit

18   Guaranty” or “ODG” was $600,000, with page 9, stating that 334th Place had funded $1,097,480

19   of operating deficits). Now, Mr. Blake and AMTAX 169 claim that the very same categories of

20   fees and the issues addressed in 2014 are “major defaults” that should prevent a buyout of the

21   LP’s interest in 2018. Id. Ex. C at 54, 56, and 80. This kind of gamesmanship is exactly why the

22   estoppel doctrine exists.

23
              5
24            Mr. Newbold even copied and pasted the specific sections of the audit that he was
     questioning, just as Mr. Blake did in December 2017 when he asked the Alden Torch forensic
25   accountant to find “questionable activity” by the GP. Compare Pritchard Decl. Ex. H with Ex.
     V.
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 20
                                                                                   STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                     600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                    Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 22 of 26




 1            The last two elements necessary to find an estoppel are also present. 334th Place relied

 2   upon AMTAX 169’s approvals of the audit statements and the fees disclosed therein, and has

 3   continued to advance significant sums to Parkway throughout the years, deferring payment on

 4   almost all of the fees that AMTAX 169 is now challenging. Id. ¶¶ 5-6 and Ex. D. 334th Place

 5   did so to maintain Parkway’s financial stability and regulatory compliance—and AMTAX’s

 6   entitlement to tax credits—with the expectation that those advances and fees would ultimately be

 7   paid. Id. Ex. G at 7 (“The GP has been supporting the deficit by deferring payroll from the

 8   affiliated management company.”). In 2018, however, AMTAX 169 decided to hold up the

 9   contractually mandated buyout process unless 334th Place cancelled $2.7 million in accounts

10   payable, effectively attempting to erase all of the advances and fees that had accrued and were

11   owed to 334th Place over the past 15 years, according to the financial statements AMTAX itself

12   repeatedly approved. Id. Ex. N. 334th Place would be severely injured if AMTAX 169 is now

13   permitted to repudiate its earlier approvals. Estoppel should apply to bar all of AMTAX 169’s

14   counterclaims.

15                          3. The Business Judgment Rule Protects the Managerial Decisions Made
                               by 334th Place
16
              Parkway’s LPA states that “the General Partner shall have the exclusive right to manage
17
     the business of the Partnership. No Limited Partner . . . shall (i) have any authority or right to act
18
     for or bind the Partnership, or (ii) except as required by law, participate in or have any control
19
     over the Partnership business.” Pritchard Decl. Ex. A at § 7.3. This provision entrusts 334th
20
     Place with the exclusive right to make all of the management decisions, including setting rents
21
     that AMTAX 169 now second guesses through its counterclaims. See, e.g., id. Ex. B at 243
22
     (“When we are raising rents … one factor I look at is how much I am raising that rent from what
23
     they are paying now. … [I]f I raise their rents 30 percent, a lot of them would move out and now
24
     I have a vacant complex. But actually they don’t move out right away; they stay and stop paying
25
     their rent and I have to evict them, which is long and costly. … So with that in mind, there is a
26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 21
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 23 of 26




 1   balance.”); id. at 89. Because setting rents and other management decisions were 334th Place’s

 2   alone to make, the business judgment rule insulates it from any liability for mismanagement.

 3            “The ‘business judgment rule’ in Washington immunizes” a party for “management

 4   decisions, which were undertaken within the power and authority of management . . . and which

 5   were made in good faith.” Para-Med. Leasing, Inc. v. Hangen, 48 Wn. App. 389, 393, 739 P.2d

 6   717 (1987) (citation omitted). Thus, Washington courts will not second guess or interfere with

 7   managerial decisions, including the payment of management fees or other fringe benefits, unless

 8   the accuser can prove the decisions were made in bad faith or were the product of fraud. Nursing

 9   Home Bldg. Corp. v. DeHart, 13 Wn. App. 489, 500, 535 P.2d 137 (1975). That is, mere

10   negligence is not enough to disturb what is otherwise a valid business judgment. See Duffy v.

11   Piazza Constr., Inc., 62 Wn. App. 19, 22, 815 P.2d 267 (1991) (“[W]e hold as a matter of law

12   that negligence in the management of the affairs of a general partnership or joint venture does

13   not create any right of action against that partner by other members of the partnership.”).

14            AMTAX 169 has no evidence that any of the fees at issue were incurred in bad faith or

15   were the product of a fraud. In fact, AMTAX 169 developed its claims regarding “unauthorized

16   fees” by scrutinizing audits in which all of those fees were fully disclosed by the GP. Pritchard

17   Decl. Ex. C at 98 (GP is responsible for preparing financials for audits). There is nothing in the

18   record to suggest that 334th Place ever acted with intent to conceal anything or enrich itself at

19   the expense of the Partnership. See J & J Celcom v. AT & T Wireless Servs. Inc., 162 Wn.2d

20   102, 113, 169 P.3d 823 (2007) (no breach of fiduciary duty in connection with affiliate

21   transactions when partner acts in good faith on full disclosure of material information). Far from

22   it, as recorded in every annual Parkway audit, 334th Place has advanced millions to the

23   Partnership and deferred payment on fees owed to it in order to keep Parkway a going concern,

24   with AMTAX’s full knowledge and to its benefit. Pritchard Decl. Exs. D, G, R, S. As a result,

25   the business judgment rule applies to all of the fees incurred and AMTAX’s counterclaims

26   should be dismissed.

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 22
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 24 of 26




 1            With respect to the non-fee-related theories of liability, Chris Blake admitted that

 2   AMTAX 169’s issues with Parkway’s operating expenses and rental rates are nothing more than

 3   the LP’s opinion on how to run the property “optimally.” Id. Ex. C at 111. Whether or not a

 4   business decision made by the GP is “optimal” is not the standard for finding a breach of

 5   fiduciary duty and rebutting the business judgment rule. In fact, the business judgment rule is

 6   designed to weed out such claims, when a passive self-interested investor thinks in hindsight it

 7   knows was is best for the Partnership and oversteps its bounds by bringing a lawsuit attempting

 8   to enforce its view of how the Partnership should be operated. The LPA specifically states that

 9   the LP has no authority to engage in managerial second-guessing.

10            Incidentally, AMTAX 169 also happens to be distorting what is classified as an

11   “operating expense” when asserting its claims of inflated expenses. Operating expenses at

12   Parkway have in fact held steady for the past six years, the entire time that Alden Torch has been

13   involved in in the Partnership. AMTAX 169 is including capital improvement costs of roofing,

14   balconies, windows, doors, and siding (all of which were repairs required by HUD and disclosed

15   to AMTAX) as “operating expenses” simply to gin up a claim. Capital improvements are not

16   included in the normal definition of operating expenses. Id. Ex. B at 183, 267. But even if

17   operating expenses had increased in recent years, there is again no basis to conclude that this

18   increase was the result of bad faith or a fraud by 334th Place. Instead, AMTAX 169 is simply

19   taking issue with managerial decisions that the GP, not the LP, has the sole right to make. The

20   business judgment rule applies to insulate 334th Place from any liability on this theory.

21            AMTAX 169’s issues regarding the rental rates are based on nothing other than naked

22   self-interest masquerading as what is “best” for Parkway. Parkway Apartments is a 50-year-old

23   property, located in a federal low-income census tract within a lower-income city in King

24   County. It cannot command the same rents as those being charged at newer properties in higher-

25   income cities in King County. Id. Ex. B at 254-55 (“Parkway is a complex with a number of

26   complexes around it. Parkway is the oldest of those complexes. Parkway has to compete on

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 23
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 25 of 26




 1   price as well as the very few amenities that it has . … Parkway has washer and dryers in laundry

 2   rooms instead of in the units, which is a big issue with residents. Parkway has inadequate

 3   parking. Parkway has only two styles of units. Parkway sits in a high-crime area.”). 334th

 4   Place, as the GP based in Washington state that has managed the property for 15 years, is in a

 5   better position to make this managerial decision than is an asset management firm in Denver,

 6   which is precisely why the GP and not the LP was given the exclusive authority to make those

 7   decisions on behalf of Parkway. Again, the business judgment rule applies.

 8                                     IV.        CONCLUSION
 9            For the foregoing reasons, 334th Place requests that the Court enter the attached order

10   providing the following relief: entering judgment in favor of 334th Place’s claim for declaratory

11   relief and specific performance, and dismissing each of AMTAX 169’s Parkway-related

12   counterclaims (Counts Six through Eleven in AMTAX’s answer and counterclaims).

13

14
                                                        /s/ Rita V. Latsinova
15            DATED: December 28, 2018                  David R. Goodnight, WSBA No. 20286
                                                        Rita V. Latsinova, WSBA No. 24447
16                                                      J. Scott Pritchard, WSBA No. 50761
                                                        600 University Street, Suite 3600
17                                                      Seattle, WA 98101
                                                        Phone: (206) 624-0900
18                                                      Facsimile: (206) 386-7500
                                                        Email: david.goodnight@stoel.com
19                                                      Email: rita.latsinova@stoel.com
                                                        Email: scott.pritchard@stoel.com
20
                                                        Attorneys for Plaintiff Hidden Hills
21                                                      Management LLC and 334th Place 2001, LLC
22

23

24

25

26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 24
                                                                                    STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                     Telephone 206.624.0900
               Case 3:17-cv-06048-RBL Document 52 Filed 12/28/18 Page 26 of 26




 1                                         CERTIFICATE OF SERVICE

 2            I hereby certify that on the 28th day of December, 2018, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following participants:

 5       •    David J. Burman
              dburman@perkinscoie.com,docketsea@perkinscoie.com
 6
         •    Christopher G Caldwell
 7            ccaldwell@bsfllp.com,BSF_LAD_Records@BSFLLP.com
         •    David R Goodnight
 8            DRGOODNIGHT@STOEL.COM,SEA_PS@stoel.com,docketclerk@stoel.com,jamie.do
 9            mbek@stoel.com
         •    Margarita V. Latsinova
10            rvlatsinova@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,sherry.toves@stoel.co
11            m
         •    Steven Douglas Merriman
12            smerriman@perkinscoie.com,docketsea@perkinscoie.com,JTanzy@perkinscoie.com
13       •    Eric S Pettit
              epettit@bsfllp.com
14
         •    J. Scott Pritchard
15            scott.pritchard@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,eileen.mccarty@st
              oel.com
16

17            Dated December 28, 2018.
18

19
                                                            s/ Eileen McCarty
20                                                          Eileen McCarty
                                                            Practice Assistant
21                                                          Stoel Rives LLP
                                                            eileen.mccarty@stoel.com
22

23

24

25

26

     MOTION FOR SUMMARY JUDGMENT
     (3:17-cv-06048-RBL) - 25
                                                                                     STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University St., Suite 3600, Seattle, WA 98101
     99645158.1 0009368-00002                                                      Telephone 206.624.0900
